DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 11/01/2021, claims 1-3, 5, 7-9, 11, 12, 16, 18-26 were amended, none of the claims were cancelled and no claims were newly introduced. Accordingly claims 1-3, 5, 7-9, 11-13, 16, 18-26 are currently pending in the application.
Allowable Subject Matter
Claims 1-3, 5, 7-9, 11-13, 16, 18-26 are allowed over prior art of record.
Most relevant prior art of record is Faller (US 20080170718 A1) hereinafter Faller.
Regarding claim 16, Faller teaches An apparatus for audio processing, the apparatus comprising at least one processor and at least one non-transitory memory including computer program code, which, when executed with the at least one processor (“The above described method will be suitably implemented in a device embedding an audio processor such as a DSP.  This device comprises different software components dedicated to the various tasks performed.” in ¶[0090]), causes the apparatus (Fig. 7) to: obtain a multi-channel audio signal (“an example of three given cardioid microphone signals, x.sub.1(n), x.sub.2(n), and x.sub.3(n) with responses as are shown in FIG. 4(a).” in ¶[0037]), a first sound direction of interest  and a second sound direction of interest (in Fig. 4a each microphone X.sub.1 – X.sub.3 have a cardioid with specific directivity, each directivity is dependent on placement and angle as shown in Fig. 4a); determine, for respective ones of one or more frequency bands of the multi-channel audio signal (Filterbanks FB in Fig. 7 breaks down the input signals from mics.sub.1-3 into frequency bands with smaller ranges), a respective first range of sound directions (the range of sound directions included in the cardioid of X.sub.2 in Fig. 4a) encompassed with a first focus pattern (directivity lobe of cardioids in Fig. 4a) directed to said first sound direction of interest (the cardioid representing the signal 
Faller does not specifically disclose the apparatus further comprising determine, for at least one frequency band of said one or more frequency bands, overlap between the respective first and second ranges of sound directions; and derive, a processed audio signal where sounds in said first and second sound directions of interest are emphasized in relation to sounds in other sound directions, said derivation comprising controlling at least one of the first focus pattern or the second focus pattern in at least one of said respective first and second ranges range or said respective second range of sound directions for the respective ones of the one or more frequency bands in dependence of the determined overlap.
The following is the reason for allowance of claim 16:
Faller alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the apparatus further comprises determine, for at least one frequency band of said one or more frequency bands, overlap between the respective first and second ranges of sound directions; and derive, a processed audio signal where sounds in said first and second sound directions of interest are emphasized in relation to sounds in other sound directions, said derivation comprising controlling at least one of the first focus pattern or the second focus pattern in at least one of said respective first and second ranges range or said respective second range of sound directions for the respective ones of the one or more frequency bands in dependence of the determined overlap,
Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.

Regarding claim 1, claim is allowed for being the method comprising at least the same elements and performing at least the same functions performed by the apparatus of allowed claim 16 (see reasons for allowance of claim 16 above).
Regarding claims 2, 3, 5, 7-9, 11, and 12, claims are allowed for their dependency on allowed claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMMAR T HAMID/Examiner, Art Unit 2654